DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 10, 11, and 31–34 are pending and are the subject of this Office Action.
Claim Objections
Claim 10 recites: “A separation membrane comprising a substrate with an active layer which active layer comprises” (underlining added). The underlined portion appears to be grammatically incorrect. One way to remedy this issue would be to alter “which active layer comprises” such that it appears as --wherein the active layer comprises--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 11, 31–34, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Diallo1 in view of Tang.2
With respect to claim 10, the following analysis applies.
Overview of Diallo
Diallo discloses a membrane comprising an active layer and a substrate. (Diallo ¶ 291 (disclosing, respectively, a top layer and a mid layer).) The active layer is a crosslinked aromatic polyamide3 and comprises a polyalkyleneimine—namely, polyethyleneimine (hereinafter “PEI”). (Id. ¶¶ 297, 303; see also FIG. 24C (showing PEI reacting with TMC to form a crosslinked aromatic polyamide separation layer).) The active layer is also a thin film. (Diallo ¶ 316 (disclosing a thickness of less than 100 nm); FIGs. 49, 50.)
Claim elements not expressly taught or suggested by Diallo
Diallo does not appear to specify that its active layer comprises a self-assembled nanostructure comprising a polyalkyleneimine (PAI) and a detergent solubilized transmembrane protein.
Detergent solubilized transmembrane protein; nanostructure
Tang discloses a thin film composite layer comprising an aromatic polyamide. (Tang FIG. 6; ¶¶ 22, 23 (disclosing an active layer in the form of a thin film composite layer); ¶ 39 (suggesting that the active layer can be an aromatic polyamide layer).) Additionally, Tang suggests that a detergent solubilized transmembrane protein can be incorporated into an active layer can provide improved flux. (Tang Abstract; ¶¶ 22, 41; FIGs. 6–8; see also ¶ 59 (suggesting aquaporin in the presence of n-octyl-β-D-Glucopyranoside (hereinafter “OG”) detergent).)
Previously it has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–16 (2007). Furthermore, “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id. at 417. With these holdings in mind, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to combine the teachings of Tang with the teachings of Diallo, viz., such that Tang’s detergent solubilized transmembrane protein was incorporated into Diallo’s active layer: in order to yield improved flux, as suggested by Tang. KSR, 550 U.S. at 415–17. Furthermore, in view of the above findings, the active layer of the instant combination is construed as reading on the features of independent claim 10. That is, the active layer of the instant combination is interpreted to be an active layer comprising a self-assembled nanostructure comprising a polyalkyleneimine (i.e., PEI) and a detergent solubilized transmembrane protein (aquaporin in the presence of OG), wherein the active layer is a thin film composite layer comprising crosslinked aromatic polyamide (Diallo FIG. 24C).
With respect to claim 11, as conveyed in § 4.4.1 supra, the transmembrane protein of the instant combination is aquaporin. In addition, Tang suggests that the aquaporins is a water channel. (Tang ¶ 23.) As such, the aquaporin of the instant combination is interpreted to be an aquaporin water channel.
With respect to claim 31, as conveyed in § 4.4.1 supra
With respect to claims 32 and 33, the instant combination does not appear to specify a substantially linear PEI having a molecular weight within any of the ranges of these claims. Nevertheless, Diallo suggests that hyperbranched PEIs having molecular weights of 1,000 to several million Daltons were commercially available and further suggests that such PEIs were suitable for providing selective removal of anions. (Diallo ¶ 259.) Diallo further suggests that linear polymers are equivalent to hyperbranched polymers. (Id. ¶ 98.)
Previously, the courts have held that the selection of a known material based on its suitability for its intended use can support a prima facie obviousness determination. See MPEP § 2144.07 (citing In re Leshin, 277 F.2d 197, 200 (CCPA 1960) (“Mere selection of known plastics to make a container-dispenser of a type made of plastics prior to the invention, the selection of the plastics being on the basis of suitability for the intended use, would be entirely obvious.…”); Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 335 (1945) (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put into the last opening in a jig-saw puzzle. It is not invention.”); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 1425 (Fed. Cir. 1988) (A claimed agricultural bagging machine was found to differ from a prior art machine only in that brake means of the claimed machine were hydraulically operated whereas the prior art machine’s brakes were mechanically operated. The claimed machine was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.)).
Additionally it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted).
With these holdings in mind, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled in the art to use a linear PEI in place of Diallo’s hyperbranched PEI. Leshin, 277 F.2d at 200; Sinclair, 325 U.S. at 335; Ryco, 857 F.2d at 1425. Along these same lines, the claimed ranges of molecular weight (about 2,000 Da to about 10,000 Da; about 3,000 Da to about 5,000 Da) fall within Diallo’s range of 1,000 to several million Daltons. Thus, in accordance with MPEP § 2144.05(I), it is further submitted that it would have also been prima facie
With respect to claim 34, as conveyed in § 4.4.1 supra, the detergent is OG.
Response to Remarks4
Based on the claim amendments, the previous objections to the Specification as well as the rejections under 35 U.S.C. § 112 have been withdrawn. Applicant’s remarks directed to the rejections relying on one or more of Wang, Hammond Cunningham, and Kumar (Remarks 7) are respectfully acknowledged but are moot as these rejections have been withdrawn. Additionally, Applicant has provided remarks directed to Diallo and Tang. (Remarks 8.) Respectfully however, these remarks are not found persuasive, e.g., for the reasons provided in the rejections supra. (See § 4.4.1 supra.) In particular, Examiner submits that, for the reasons explained in the rejections above, the features of amended claim 10 appear to be within the teachings of the instant combination. (Id.)
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is (571)272-9764. The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                     


/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773                                                                                                                                                                                                                                                                                                                                                                                           

                                                                                                                                                                                                 


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US 2013/0112618 A1, published May 9, 2013 (“Diallo”).
        2 US 2014/0332468 A1, published November 13, 2014 (“Tang”).
        3 See, e.g., Semi-Aromatic Polyamides, polymerdatabase.com, https://polymer-database.com/Polymer%20Brands/Semi-Aromatic%20PA.html (last visited March 26, 2022) (suggesting that semi-aromatic polyamides can be made from the condensation of aliphatic amides with acids such as terephthalic acid and isophthalic acid); Compare id. with Diallo, FIG. 23 (showing PEI (an aliphatic amide) reacting with TMC (an analog of the aforementioned acids)).
        4 Remarks filed December 29, 2021.